DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11259680. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in the referenced patent is more marrow than the instantly claimed invention, thus fully anticipating the claimed invention.

Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,224,328. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application recited an cleaning implement characterized by some properties of the foams, the claimed properties appear to be inherent properties of the melamine formaldehyde foams containing the linear polymer component as claimed in the referenced patent and are obtained by the process as claimed in the refefenced patent (which process is substantially similar to the process claimed in the instant application).
Claim 18-36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-30 of copending Application No. 17/552562 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application recited an cleaning implement characterized by some properties of the foams, the claimed properties appear to be inherent properties of the melamine formaldehyde foams containing the linear polymer component as claimed in the referenced application and obtained by the process as claimed in the co-pending application (which process is substantially similar to the process claimed in the instant application).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim s 18-33 and 34-36are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0157948 to Gonzales et al., (hereinafter “Gonzales”).
Gonzales discloses a cleaning implement comprising melamine-formaldehyde (MF) foam.
Gonzales does not address the claimed d90/d10 ratio,  compression deflection force, or other claimed properties, however, as evident from the instant disclosures ALL the claimed properties are inherent properties of the foams disclosed containing linear polymer and/or obtained by the process utilizing a linear polymer as claimed in claims 7-9, etc.,  and disclosed throughout the instant specification.
It is noted that the illustrative examples of the instant specification do not report either the claimed d90/d10 ratio or the  compression deflection force properties of the foams of any of the illustrative examples.  It is further noted that the Ram Pressure reported for comparative example 2 satusfy the claimed limitation of “about35,” thus further supporting the examiner’s position that the properties of the foams disclosed by Gonzales are inherently correspond to the claimed.                                                          
The melamine- formaldehyde foam disclosed by Gonzales comprises a linear polymer.  See the entire disclosure. The linear polymer is disclosed as having molecular weights, Mn, of as low as 1,000 [0044], and is present in the MF foam in the amounts of as low as 1 weight %, which makes the claimed Mn of the linear polymer and its amount at least obvious.  See the entire document.
The MF foams have a density is in the range from about 10  kg/m3 as per illustrative example in [0226].
The melamine-formaldehyde foam disclosed in Gonzales is formed by the process of heating and foaming an aqueous mixture M using microwave radiation, said mixture M comprising at least one melamine-formaldehyde precondensate, at least one curative, at least one surfactant, at least one blowing agent.  See, for example, [0226].
The surfactants disclosed as suitable for the process of forming MF foam are disclosed, for example, in [0141] as anionic or non-ionic, which makes use of combined surfactants at least obvious in any respective amounts as functional equivalents.
The curative disclosed in illustrative example is formic acid and the blowing agent is pentane.
Gonzales further discloses a process of producing the cleaning implement comprising the steps of: a) producing an aqueous mixture M comprising  melamine-formaldehyde precondensate, the curative, a surfactant mixture, a  salt of an inorganic acid and/or of an organic carboxylic acid, f the blowing agent weight of water, b) heating and foaming said mixture M using microwave radiation, c) annealing the foam using hot air and/or nitrogen in a temperature range from 150°C to 290°C.  See illustrative examples.  
Addition of various additives corresponding to the claimed is disclose in [0144].
The cleaning implement disclosed by Gonzales may further comprises a second layer as per Fig. 2, [0024], and is intended for cleaning hard surfaces.  See the entire document, [0009].
Gonzales further discloses incorporation of various possible additives, including into melamine formaldehyde foam, including expressly disclosed  plasticizers which plasticizers include polyethylene glycol of the molecular weight Mn of from 100 to 6,000 g/mole, or molecular weight range that substantially overlaps within the claimed molecular weight range of the claimed linear polymers. [00197].  It is further noted that polyethylene glycols (PEG) of molecular weights Mn of 1,000, 4,000 or 6,000 are disclosed in illustrative examples of the instant applications as the preferred linear polymers.  Thus, Gonzales discloses or at least makes obvious alternative embodiment in which  the MF foams include linear polyethylene glycol polymers of the claimed Mn.  The amounts of such additive polymers correspond to the claimed amounts as disclosed in, for example, [0201]. 
Thus use of such polymers in melamine formaldehyde foam compositions disclosed by Gonzales is at least obvious, if not anticipated by the expressed disclosure of Gonzales.
Once such polymers are incorporated into the foams of Gonzales, such as those disclosed in example II.1, ([0226]), all the properties of the resulting foams are reasonable expected to correspond to the claimed properties.
The results of illustrative examples of the instant application are noted.  It is noted that illustrative example 1 exhibit improved properties, such as C24 compressive strength as compared to comparative example C1 and C2 obtained in the absence of low molecular weight linear polymer (such as ethylene glycol).  However, such showing, even if, arguendo, unexpected, is not commensurate in scope with the claimed invention as exemplifying a single embodiments with a single polymer .  It is noted that other illustrative examples exhibit properties comparable to the properties of comparative examples C1 and C2.  Moreover, the scope of linear polymers  of the base claims is very broad and not limited to PEG polymers.   
Thus, the invention as claimed is fully within the purview of the disclosure of Gonzales and choosing specific components from expressly disclosed components such as polymers of the claimed Mn would have been at least obvious with reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765